375 U.S. 58 (1963)
CANTON CO. OF BALTIMORE
v.
COMPTROLLER OF THE TREASURY, RETAIL SALES TAX DIVISION, MARYLAND.
No. 365.
Supreme Court of United States.
Decided October 28, 1963.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
Francis D. Murnaghan, Jr. for appellant.
Thomas B. Finan, Attorney General of Maryland, Robert C. Murphy, Deputy Attorney General, and Franklin Goldstein, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.